             Case 5:20-cv-05799-LHK Document 451 Filed 01/14/21 Page 1 of 4




     JENNIFER B. DICKEY
1
     Acting Assistant Attorney General
2    JOHN V. COGHLAN
     Deputy Assistant Attorney General
3    AUGUST E. FLENTJE
     Special Counsel to the Assistant Attorney General
4
     ALEXANDER K. HAAS
5    Branch Director
     DIANE KELLEHER
6    BRAD P. ROSENBERG
7
     Assistant Branch Directors
     ELLIOTT M. DAVIS
8    STEPHEN EHRLICH
     JOHN J. ROBINSON
9    ALEXANDER V. SVERDLOV
10   M. ANDREW ZEE
     Trial Attorneys
11   U.S. Department of Justice
     Civil Division, Federal Programs Branch
12   1100 L Street, NW
13   Washington, D.C. 20005
     Telephone: (202) 305-0550
14
     Attorneys for Defendants
15

16

17                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE NORTHERN DISTRICT OF CALIFORNIA
18
                                   SAN JOSE DIVISION
19

20    NATIONAL URBAN LEAGUE, et al.,                     Case No. 5:20-cv-05799-LHK
21
                     Plaintiff,                          DEFENDANTS’ RESPONSE TO CASE
22                                                       MANAGEMENT ORDER, ECF No. 444
              v.
23
      WILBUR L. ROSS, JR., et al.,
24

25                   Defendants.
26

27

28


     DEFENDANTS’ RESPONSE TO
     CASE MANAGEMENT ORDER, ECF No. 444
     Case No. 5:20-cv-05799-LHK
              Case 5:20-cv-05799-LHK Document 451 Filed 01/14/21 Page 2 of 4




1           Defendants submit this response to the Court’s January 11, 2021 Order, which states, in
2    relevant part: “Defendants must review all documents that Defendants have segregated for
3    Defendant’s 7 search terms (“DOJ,” “usdoj.gov”, “WP”, “declaration” within 10 of “draft,”
4    “ACP,” “attorney client,” and “work product”) or possible attorney work-product: (1) for which
5    no attorney is the sender, recipient or carbon copied recipient, or (2) for which Michael Cannon,
6    Melissa Creech and/or Miles Ryan is the sender, recipient or carbon copied recipient. Based on
7    Defendants’ review, Defendants must log the privileged documents on Defendants’ privilege log;
8    produce the responsive, non-privileged documents to Plaintiffs; or produce the non-responsive
9    documents to the Magistrate Judge Panel for in camera review. Defendants shall file a declaration
10   that they have completed this review by January 14, 2021. Defendants shall produce the privilege
11   log and start producing the documents from this review to Plaintiffs and the Magistrate Judge Panel
12   by January 15, 2021.” ECF 444 at 2.
13          In response to the Court’s order, Defendants state as follows:
14          1.      As explained in the attached declaration from Diane Kelleher, a career Assistant
15   Branch Director with the Department of Justice, Defendants have completed their review process.
16   For the material on which Defendants made determinations, privileged documents are being placed
17   on a log; Defendants are preparing to produce responsive, non-privileged documents to Plaintiffs;
18   and Defendants are preparing to produce any documents deemed non-responsive to the Magistrate
19   Judge Panel for in camera inspection. Defendants were not able to make determinations on all of
20   the documents that fall within categories (1) and (2) of the segregated materials specified above.
21   Defendants are preparing to produce any documents on which determinations were not made to
22   Plaintiffs along with responsive, non-privileged documents. Consistent with the Court’s Order,
23   Defendants are preparing to “produce the privilege log and start producing the documents from
24   this review to Plaintiffs and the Magistrate Judge Panel” on January 15, 2021. ECF 444 at 2.
25          2.      Defendants determined that this approach was necessary in light of the timeframe
26   for complying with the requirements of the Court’s Order quoted above; Defendants’ limited
27   resources; and Defendants’ other outstanding discovery obligations, which also require
28   Defendants’ time and attention.

     DEFENDANTS’ RESPONSE TO
     CASE MANAGEMENT ORDER, ECF No. 444
     Case No. 5:20-cv-05799-LHK
                                                     1
              Case 5:20-cv-05799-LHK Document 451 Filed 01/14/21 Page 3 of 4




1           3.      Defendants had previously engaged in a lengthy meet-and-confer process with
2    Plaintiffs on the litigation screening process, including discussion of the terms and attorneys
3    involved; Defendants provided additional information that Plaintiffs had requested during those
4    discussions and in follow-up correspondence, including in a letter sent on January 8, 2021.
5    Defendants did not receive a response to their January 8 communication to Plaintiffs, and Plaintiffs
6    raised the issue with the Court on January 11, 2021. See ECF No. 441 at 6-8.
7           4.      For Defendants’ future productions to Plaintiffs through the close of fact discovery,
8    Defendants will no longer apply the litigation screen utilized to date but instead intend to apply a
9    more limited litigation screen focused on Department of Justice attorneys and the four Department
10   of Commerce attorneys to whom Plaintiffs have not objected.
11
     DATED: January 14, 2021                              Respectfully submitted,
12

13                                                        JENNIFER B. DICKEY
14                                                        Acting Assistant Attorney General

15                                                        JOHN V. COGHLAN
                                                          Deputy Assistant Attorney General
16

17                                                        AUGUST E. FLENTJE
                                                          Special Counsel to the Assistant
18                                                        Attorney General
19
                                                          ALEXANDER K. HAAS
20                                                        Branch Director

21                                                        DIANE KELLEHER
                                                          BRAD P. ROSENBERG
22
                                                          Assistant Branch Directors
23
                                                          /s/ M. Andrew Zee
24                                                        ELLIOTT M. DAVIS
                                                          STEPHEN EHRLICH
25
                                                          JOHN J. ROBINSON
26                                                        ALEXANDER V. SVERDLOV
                                                          M. ANDREW ZEE
27                                                        Trial Attorneys
28
                                                          U.S. Department of Justice
                                                          Civil Division, Federal Programs Branch
     DEFENDANTS’ RESPONSE TO
     CASE MANAGEMENT ORDER, ECF No. 444
     Case No. 5:20-cv-05799-LHK
                                                      2
             Case 5:20-cv-05799-LHK Document 451 Filed 01/14/21 Page 4 of 4




                                               1100 L Street, NW
1
                                               Washington, D.C. 20005
2                                              Telephone: (202) 305-0550

3                                              Attorneys for Defendants
4

5

6

7

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

     DEFENDANTS’ RESPONSE TO
     CASE MANAGEMENT ORDER, ECF No. 444
     Case No. 5:20-cv-05799-LHK
                                           3
